Citation Nr: 1734121	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to ratings in excess of 10 percent prior to September 3, 2015, and in excess of 30 percent thereafter for migraine and posttraumatic headaches (hereinafter "headaches").

2.  Entitlement to a rating in excess of 10 percent for a chronic right knee sprain with patellofemoral pain syndrome status post arthroscopic surgery (hereinafter "right knee disability").

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 2005 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that granted service connection for a right knee disability and headaches (each initially rated at 10 percent, effective May 26, 2008).  In July 2009, the RO continued a 10 percent rating for a right knee disability.  In September 2010, the RO continued a 10 percent rating for headaches.  In January 2016, the RO granted a 30 percent rating for headaches, effective September 3, 2015.  The Board notes that because the increase and assignment of separate evaluations did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).

The issue of TDIU entitlement was inferred by the Board as part and parcel of the appeal for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a left shoulder disability, as well as a rating in excess of 10 percent for a right knee disability and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 6, 2015, the Veteran's migraine headaches more nearly approximated characteristic prostrating attacks averaging one in two months over the last several months. 

2.  Since January 6, 2015, the Veteran's migraine headaches more nearly approximate characteristic prostrating attacks occurring on an average once a month over the last several months.

3.  The migraine headaches have not manifested in very frequent, completely prostrating and prolonged attacks that cause severe economic inadaptability for any period.


CONCLUSION OF LAW

The criteria for staged ratings in excess of 10 percent for headaches prior to January 6, 2015, and in excess of 30 percent thereafter have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Staged Ratings for Migraine Headaches

The Veteran contends that the service-connected headaches warrant higher ratings (currently staged as 10 percent prior to September 3, 2015, and 30 percent thereafter) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 8100.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski,  1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Migraine headaches are rated under 38 C.F.R. § 4.124a, DC 8100, which provides a 10 percent rating with evidence of prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.  

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to rate headaches, but find that none applies.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.124a, DCs 8103, 8104, 8105, 8106, 8107, 8108.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent prior to January 6, 2015, and in excess of 30 percent thereafter is not warranted for the Veteran's service-connected migraine headaches.  

VA treatment records throughout the entire period on appeal show a history of headaches treated with over-the-counter and/or prescription medications.  These records do not show a history of characteristic prostrating attacks.

On VA examination in April 2008, the Veteran endorsed headache pain that occurred four to five times per week.  He described headaches that are "pounding in nature" and that he experienced light sensitivity during these times.  He said that he would take naps to get rid of the headaches, but that there was no incapacitation or effect on his usual occupation due to the headaches.  Physical examination showed no tenderness to palpation of the head and no trigger or tender points.  There was no sinus tenderness.  The examiner found that headaches were classified as migraine headaches and unrelated to any injury.  Neurological examination was normal.  There was no evidence during the examination that showed his headaches resulted in severe economic inadaptability.

The Veteran received another VA examination in July 2009.  He endorsed an increased frequency in headaches three to four times per week.  He said that a new pattern of symptoms recently began where his headaches last "[half] the night," or that he wakes up with a headache.  He also stated that the pattern changed during the summer months when the heater was not being used inside his home.  He characterized the headaches as bifrontal in nature, and rated them an 8/10, with associated nausea and vomiting, as well as phonophobia and photophobia.  The Veteran said that he treats the headaches with prescription medication and lying down.  He said that he did not miss any work in the past year due to migraine headaches.  The diagnosis was migraine headaches.

On VA examination in July 2010, the Veteran endorsed severe, painful headaches that occur four to five times per week and last from 8 to 12 hours.  He said that the headaches are caused by school stress and physical exertion.  The Veteran stated that the headaches interfere with his school activities and that the headaches are alleviated by staying home to rest.  He also described partial relief due to over-the-counter pain relievers.  The examiner noted that the Veteran's headaches caused a serious disruption of his usual occupation and daily activities due to frequent headaches.  He also reported that the Veteran's headaches interfere with his educational curriculum to be a medical assistant.  The Veteran agreed that he did not feel able to perform full time as a medical assistant, but did not report any characteristic prostrating attacks.

An October 2012 VA examination reflected the diagnosis of migraines and posttraumatic headaches.  The Veteran indicated he treated with medication and described the headaches as a pulsating throbbing head pain on the top of the head that occurred 3-4 times a week and lasts 30-60 minutes.  He reported nausea, sensitivity to light and sound with the headaches.  The duration of the head pain was less than one day and the location was the entire head.  He reported characteristic prostrating attacks of migraine headache pain less than once every two months.  He did not have very frequent prostrating and prolonged attacks of migraine headache pain or prostrating attacks of non-migraine head pain.  The diagnosis was post concussive headaches with combination of migraine and tension features and features of rebound from medication.  The headaches were found to not impact the Veteran's ability to work.  

The Veteran received another VA examination for headaches in January 2015.  He reported pulsating or throbbing head pain on both sides of his head.  He described symptoms of nausea as well as light and sound sensitivity during headaches.  He said that headaches last for less than one day.  He also endorsed characteristic prostrating attacks of headache pain.  The Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner found that the Veteran's headaches did not affect his ability to work.

The Veteran also received a VA examination in January 2015 for a traumatic brain injury.  Therein, he reported three to four headaches per week, of a throbbing type that he described as "my head is going to explode" and lasting two to seven hours.  He said that the headache pain was located on the top of his head.  He reported three to four incapacitating headaches per year.  He also reported associated light and noise sensitivity as well as some nausea.  The examiner reported that the Veteran's subjective symptoms of mild or occasional headaches do not interfere with work, instrumental activities of daily living, work, family, or other close relationships.

VA treatment records from August 2015 indicate that the Veteran endorsed increased intensity and duration of headaches in the past month.  Physical findings and diagnosis continued to reveal headaches.  

In November 2015, the Veteran received another VA examination for headaches.  At this time, the Veteran endorsed constant head pain, pulsating or throbbing head pain, localized pain to one side of the head, and pain on both sides of the head.  He also endorsed nausea as well as light and sound sensitivity during headaches.  He indicated that headaches last less than one day and also can be between one to two days.  The Veteran said that the pain is typically located on the left side of the head.  He endorsed characteristic prostrating attacks of headache pain.  He said that the attacks occurred at least once every month, but were not productive of severe economic inadaptability.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner found that the headaches affected the Veteran's ability to work due to his need to take one to two or more days off per week for headaches "depending on the week."

On VA examination in June 2016, the Veteran endorsed headaches with pain that worsens due to physical activity.  He described the pain as a stabbing sensation from the top of his head and radiating to the neck.  He also endorsed nausea as well as light and sound sensitivity during headaches.  He indicated that headaches last between one to two days.  He endorsed very frequent characteristic prostrating attacks of headache pain that occurred more than once per month.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner found that the Veteran's headaches affect his ability to work because they cause him to have to go to the emergency room or at the very least to lie down for one to two days weekly.

The Veteran received another VA examination in October 2016.  He endorsed "nuisance type" headaches that occur six to seven times a week, lasting for 19 to 20 hours a day.  He also described more severe headaches that occur four to six times per month, lasting 24 to 48 hours.  The Veteran said that a stabbing pain starts on the top of his head and radiates down the neck.  He stated that light and sound bother him with a headache, and that laying down in the dark is helpful.  He also endorsed nausea as well as light and sound sensitivity during headaches.  He indicated that headaches last between one to two days.  He endorsed frequent characteristic prostrating attacks of headache pain that occurred once per month and were not productive of severe economic inadaptability.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner found that the Veteran's headaches affect his ability to work because he would need a flexible schedule to accommodate his prostrating headaches, reportedly occurring 4 to 5 times per month, lasting for 24 to 48 hours.  The examiner said that the Veteran would also need a workstation that had the ability to moderate light and sound.

The Veteran testified before the undersigned in February 2017.  He endorsed having three to five migraines per month with a duration of 24 to 48 hours each time.  He said that he was sensitive to light and sounds and prone to nausea during these periods of total impairment.  He said that symptoms are alleviated through lying down in a dark room with no sound.  The Board finds that the Veteran is competent and credible to describe his headache symptoms as well as their frequency, severity, and duration.  

Based on the foregoing, the Veteran is entitled to no more than a 10 percent rating prior to January 6, 2015, as the Veteran's symptoms more nearly approximated characteristic prostrating attacks averaging one in two months over the last several months with symptoms of nausea as well as light and sound sensitivity during headaches.  During this period, the Veteran's symptoms were primarily manifested by occasional headache pain a few times a week with associated nausea and vomiting, as well as phonophobia and photophobia.  The Veteran did not endorse prostrating attacks or an inability to perform at work during this period.  The evidence also does not show that headaches resulted in severe economic inadaptability.  The July 2010 VA examiner noted that the Veteran's headaches caused a serious disruption of his usual occupation and daily activities due to frequent headaches.  He also reported that the Veteran's headaches interfere with his educational curriculum to be a medical assistant.  The Veteran agreed that he did not feel able to perform full time as a medical assistant, but did not report any characteristic prostrating attacks.  The Board finds it significant that the examiner after reviewing the record and examining the Veteran characterized the condition as interfering with his educational curriculum, yet the Veteran did not endorse any characteristic prostrating attacks.  During the 2012 VA examination the Veteran did describe prostrating attacks, however, the examiner found they occurred about once in 2 months.  Considering these characterizations and the fact that treatment records do not consistently demonstrate objective findings the Board finds that a rating in excess of 10 percent is not warranted as at no point throughout the period on appeal was the Veteran's headaches shown to have more nearly approximated symptoms of characteristic prostrating attacks averaging once a month over the last several months.

Since January 6, 2015, the Veteran's headache symptoms were primarily manifested by characteristic prostrating attacks of headache pain of at least once a month with associated nausea and vomiting, as well as phonophobia and photophobia.  The Veteran did not endorse headaches that resulted in severe economic inadaptability.  The June 2016 VA examiner noted that the Veteran endorsed very frequent characteristic prostrating attacks of headache pain that occurred more than once per month, but were not productive of severe economic inadaptability.  The examiner found that the Veteran's headaches affect his ability to work because they cause him to have to go to the emergency room or at the very least to lie down for one to two days weekly.  The October 2016 VA examination also found that the Veteran exhibited characteristic prostrating attacks of headache pain that occurred once per month, but were not productive of severe economic inadaptability.  The Veteran's Board hearing testimony also aligns with the objective findings of the medical examinations performed during this period.  During all periods of the appeal, the Veteran's headaches have not been shown to be productive of severe economic inadaptability.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his headaches.  To the extent the Veteran contends that the headaches are more disabling than the currently assigned ratings reflect, the Board notes that the Veteran is able to report symptomatology relating to headache pain because this requires only personal knowledge as it comes through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  During each period of the appeal, competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners and each provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria used for this service-connected disability.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his headaches.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran is diagnosed with headaches.  Accordingly, DC 8100 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other headache symptoms that would not result in the pyramiding of other headache-related Diagnostic Codes.  The Board has considered whether higher ratings are available.  At no time during the pendency of this appeal has the Veteran's headaches been shown to meet or more nearly approximate the criteria used to warrant a 50 percent rating.  See 38 C.F.R. § 4.7.  The Board recognizes that the frequency and perceived severity of his headaches may be analogous to compensable migraine headaches averaging one in two months over the last several months prior to January 6, 2015, and occurring once a month on average since January 6, 2015, but throughout the entire rating period the headaches have remained functionally less disabling than migraine headaches occurring "very frequently with prostrating and prolonged attacks productive of severe economic inadaptability," as required for the grant of a 50 percent rating under DC 8100.  Migraine headaches are those that include a "symptom complex occurring periodically and characterized by pain in the head (usually unilateral), vertigo, nausea and vomiting, photophobia, and scintillating appearances of light."  See Richardson v. Nicholson, 20 Vet. App. 64, 67, Footnote 3 (2006) (citing STEDMAND'S 1118 [STEDMAN'S MEDICAL DICTIONARY (27th ed. 2000)]).  Here, headaches have been frequent and severe enough to be productive of mild photophobia, phonophobia, and nausea (see VA examinations), but have not included frequent symptoms of vertigo and vomiting.  Moreover, the Veteran's symptoms have not resulted in severe economic adaptability.  Therefore, the Board finds that a 50 percent rating is not warranted because the evidence does not show that the Veteran has migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  As a result, the Veteran's symptoms associated with headaches are clearly accounted for in the 10 and 30 percent ratings pursuant to DC 8100.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that the Veteran's migraine headaches have been no more than 10 percent disabling prior January 6, 2015, and no more than 30 percent disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2017.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Staged ratings in excess of 10 percent for migraine headaches prior to January 6, 2015, and in excess of 30 percent thereafter, is denied.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered for the issues on appeal.

The Veteran has asserted that his service-connected right knee disability is more severe than the currently assigned disability ratings reflect.  While the record reflects that the Veteran most recently underwent a VA examination in connection with this claim in June 2016, upon review, the Board finds that an additional examination is warranted.  The examinations of record are insufficient for determining the proper disability ratings for the Veteran's right knee disability based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disability on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations. 

The issue of entitlement to TDIU cannot be adjudicated until the increased rating for a right knee disability is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

In April 2017, a substantive appeal was timely received and contained a request for a BVA hearing regarding a separate issue of service connection for a left shoulder disability.  Accordingly, a Board hearing needs to be scheduled.

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination.  The examiner must describe in detail the current status of the service-connected right knee disability and all related manifestations.  The examiner must test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for a Board hearing regarding the issue of service connection for a left shoulder disability.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


